             Case 1:20-cv-00303 Document 1 Filed 03/04/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA,                       )
                                                )
                    Plaintiff,                  )
                                                )
            v.                                  )                   Civil No.
                                                )
Land and Buildings Located at 10 Grove Street,  )
Claremont, NH, with all Appurtenances and       )
Improvements Thereon, Owned by                  )
Jonathan Santiago Perez and Maria Aponte,       )
                                                )
                   Defendant in rem.            )
________________________________________________)

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, brings this Complaint according to Supplemental

Rule G(2) of the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset

Forfeiture Actions, and alleges:

                                   NATURE OF THE ACTION

       This is an action to forfeit and condemn to the use and benefit of the United States of

America the following property: Land and Buildings Located at 10 Grove Street, Claremont,

NH, with all Appurtenances and Improvements Thereon, Owned by Jonathan Santiago Perez and

Maria Aponte, for violations of 21 U.S.C. ' 881(a)(7).

                                   JURISDICTION AND VENUE

       Plaintiff brings this action in rem in its own right to forfeit and condemn the defendant

property under 21 U.S.C. ' 881. This Court has jurisdiction over this action under 28 U.S.C.

'' 1345 and 1355.

       Venue is proper in this district pursuant to 28 U.S.C. ' 1395.
             Case 1:20-cv-00303 Document 1 Filed 03/04/20 Page 2 of 8



                                  THE DEFENDANT IN REM

       The defendant in rem is: Land and Buildings Located at 10 Grove Street, Claremont,

NH, with all Appurtenances and Improvements Thereon, Owned by Jonathan Santiago Perez and

Maria Aponte.

                                            FACTS

       1. As a result of an ongoing multi-agency investigation into the distribution and supply

of crack cocaine in New Hampshire and Massachusetts, agents identified Jonathan Santiago

Perez (“Santiago”) as a source of supply.

       2. On January 31, 2019, an undercover officer and a confidential source (CS1) conducted

a controlled purchase of $200 worth of crack cocaine from a crack cocaine dealer. The

undercover officer, CS1 and dealer traveled together to Claremont, New Hampshire, where the

dealer met with the dealer’s source of supply, Santiago. The dealer obtained what lab testing

confirmed to be 1.080 grams of crack cocaine from Santiago, and then gave that crack cocaine to

the undercover officer and CS1.

       3. On February 11, 2019, an undercover officer and CS1 conducted a controlled

purchase of $370 worth of crack cocaine from a crack cocaine dealer. The undercover officer,

CS1 and the dealer traveled together to Claremont, New Hampshire, where the dealer met with

its source of supply, Santiago. The dealer obtained what lab testing confirmed to be 1.98 grams

of crack cocaine from Santiago, and then gave that crack cocaine to the undercover officer and

CS1.

       4. On April 25, 2019, investigators approached the crack cocaine dealer (CS2), who

identified Santiago as a crack cocaine source of supply in Claremont, New Hampshire. CS2

agreed to cooperate with law enforcement. CS2 said that it bought crack cocaine from Santiago
                 Case 1:20-cv-00303 Document 1 Filed 03/04/20 Page 3 of 8



for more than one year. CS2 provided information about Santiago previously corroborated by

law enforcement.

        5. On April 30, 2019, CS2 conducted a controlled purchase of $350 worth of crack

cocaine from Santiago in Claremont, New Hampshire. Santiago provided CS2 with what lab

testing confirmed to be 2.59 grams of crack cocaine. Surveillance confirmed that Santiago

traveled to the controlled buy from his residence, the defendant in rem, 10 Grove Street,

Claremont, New Hampshire, directly to the buy location, and then returned to the defendant in

rem immediately after the controlled transaction.

        6. On May 9, 2019, agents executed a federal search warrant at the defendant in rem, and

arrested Santiago. Santiago waived his Miranda rights and told agents that he had $10,000 in his

bedroom, and “work” above the microwave in the kitchen. “Work” is a common street term for

illegal drugs.

        7. During a search of the master bedroom, agents found and seized $10,000 in U.S.

Currency in a blue bank-style bag, $440 from Santiago’s wallet, and three cell phones, all from a

nightstand to the right of the bed. They also seized 16 oxycodone pills in a baggie from the

pocket of a red jacket hanging in the closet. In the kitchen, agents seized a water bottle

containing small baggies filled with 92 rocks of crack cocaine, two paper bundles filled with

numerous glassine bags containing suspected heroin, and one clear baggie containing 36 grams

of cocaine, from the cabinet above the microwave.

        8. A New Hampshire State Police Canine Unit drug-detecting dog, “Grom,” alerted to

the kitchen cabinet that housed the water bottle containing the suspected crack cocaine. Grom

was certified for narcotics detection in 2018, and has been trained to detect the odors of cocaine,

methamphetamine and heroin.
             Case 1:20-cv-00303 Document 1 Filed 03/04/20 Page 4 of 8



       9. Also that same day, agents spoke with Maria Aponte (“Aponte”), Santiago’s wife, at

her place of employment and told her that they had a search warrant for her house. She agreed to

speak with agents at the Claremont Police Department and waived her Miranda rights. Aponte

said that Santiago had been arrested in Massachusetts for drug sales several years ago and that

she told him to stop or she would divorce him. Aponte said that she accused Santiago of selling

drugs about a year ago, but Santiago denied it. She said that Santiago frequently left their home

and she didn’t know where he went.

       10. Aponte told agents that she and Santiago each provided half of the $75,000 in cash

used to purchase their home. She said that the money came from tax returns, savings, and

proceeds from selling a house in Puerto Rico. She estimated that she and Santiago have spent

between $12,000 to $15,000 on repairs to the house. Aponte said that she works as an LNA

making $16 per hour, and receives $800 per month in child support. Santiago is unemployed.

       11. During Santiago’s post-arrest interview, he told officers that he lived in the house

with his wife and their children. He said that he hasn’t held a job in over a year. Santiago said

that he stored drugs in a kitchen cabinet over the microwave, and that he had about $10,000 in

drug sale proceeds in his bedroom nightstand table. He estimated that it took him about a year to

earn $10,000, and that he sold drugs to three or four regular customers.

       12. Later the same day, agents interviewed a source of information (SOI) regarding the

investigation into Santiago’s drug investigation. SOI waived its Miranda rights, and told agents

that its main heroin source was “Rey,” a Puerto Rican male who lives on Grove Street in

Claremont. The SOI confirmed that “Rey” was Santiago after photo identification. SOI stated

that it has performed a significant amount of construction work in Santiago’s home and

completely renovated it during the past year. Santiago paid SOI mostly in heroin at $100 per
              Case 1:20-cv-00303 Document 1 Filed 03/04/20 Page 5 of 8



bundle, and also cash at $15 per hour. SOI said that Santiago paid it in heroin approximately

every other day and that the payments took place in either the basement or garage of the

defendant in rem, 10 Grove Street. On one occasion at Santiago’s residence, SOI said that it

asked Santiago’s wife, Maria, for heroin while it worked. Aponte refused, telling SOI that

Santiago would be angry if she did so.

        13. On February 20, 2020, Santiago pleaded guilty to three felony counts of distribution

of a controlled substance, namely crack cocaine. He is awaiting sentencing. Plea Agreement,

United States v. Jonathan Santiago Perez, 1:19-cr-116-LM, ECF No. 23.

                                       CLAIM FOR FORFEITURE

        14. The allegations contained in paragraphs 1-13 of this Verified Complaint for

Forfeiture in rem are incorporated by reference.

        15. Title 21, United States Code, Section 881(a)(7) subjects to forfeiture "[a]ll real

property which is used, or intended to be used . . . to commit, or to facilitate the commission of a

violation of this subchapter . . .."

        16. The defendant in rem, Land and Buildings Located at 10 Grove Street, Claremont,

NH, with all Appurtenances and Improvements Thereon, Owned by Jonathan Santiago Perez and

Maria Aponte, is real property which was used or intended to be used, to commit, and to

facilitate the commission of, the unlawful storage and distribution of controlled substances, in

violation of Title II of the Controlled Substances Act, 21 U.S.C. ' 801, et seq.

        17. As a result, the defendant in rem, Land and Buildings Located at 10 Grove Street,

Claremont, NH, with all Appurtenances and Improvements Thereon, Owned by Jonathan

Santiago Perez and Maria Aponte, is liable to condemnation and forfeiture to the United States

for its use, in accordance with 21 U.S.C. ' 881(a)(7).
               Case 1:20-cv-00303 Document 1 Filed 03/04/20 Page 6 of 8



                                     RELIEF REQUESTED
                                        Real Property

       The United States does not request authority from the Court to seize the defendant in rem

real property at this time. The United States will, as provided by 18 U.S.C. § 985(b)(1) and

(c)(1): post notice of this Complaint on the defendant in rem real property; serve notice of this

action on the owners of the defendant in rem real property, along with a copy of this Complaint;

and, execute a writ of entry for the purpose of conducting an inspection, inventory and appraisal

of the defendant in rem real property.

       The United States also desires to undertake an appraisal of the defendant in rem real

property, as provided in 19 U.S.C. § 1606. 18 U.S.C. ' 985(c)(3) provides that, because the

United States will post notice of this Complaint on the defendant in rem real property, it is not

necessary for the Court to issue an arrest warrant in rem, or to take any other action to establish

in rem jurisdiction over the defendant in rem real property. 18 U.S.C. § 985(b)(2) clearly states

that “the filing of a lis pendens and the execution of a writ of entry for the purpose of conducting

an inspection and inventory of the property shall not be considered a seizure under this

subsection.”

       Therefore, with respect to the defendant in rem real property, the United States requests

that the Court issue, pursuant to 18 U.S.C. §§ 985(b)(2) and 981(j), the proposed Writ of Entry

attached to this Complaint authorizing the United States Marshals Service:

       (a) To enter, after prior notice to the occupant(s) or occupants’ counsel, if any, the

defendant in rem real property, including any structures, on one or more occasions during the

pendency of this in rem forfeiture action for the purpose of conducting inspections, inventories

and appraisals of the defendant in rem real property, which inspections, inventories and

appraisals may include still and video photography;
               Case 1:20-cv-00303 Document 1 Filed 03/04/20 Page 7 of 8



         (b) To be accompanied on any such occasions by any government or contract personnel

selected by the United States Marshals Service for the purpose of conducting inventories of the

defendant in rem real property; and,

         (c) To be accompanied on any such occasions by any federal, state, and local law

enforcement officers selected by it to ensure the safety of any person acting under the Writ of

Entry.

         The United States further requests that:

         (d) this matter be scheduled for a jury trial;

         (e) judgment of forfeiture be entered; and

         (f) this Court grant the United States its costs and whatever other relief to which it may

be entitled.

                                                          Respectfully Submitted,

                                                          SCOTT W. MURRAY
                                                          United States Attorney


Dated: March 4, 2020                                By: /s/ Robert J. Rabuck
                                                        Robert J. Rabuck
                                                        NH Bar # 2087
                                                        Assistant U.S. Attorney
                                                        District of New Hampshire
                                                        53 Pleasant Street
                                                        Concord, New Hampshire
                                                        603-225-1552
                                                        rob.rabuck@usdoj.gov
             Case 1:20-cv-00303 Document 1 Filed 03/04/20 Page 8 of 8



                                       VERIFICATION

        I, Galen E. Doud, being duly sworn, depose and say that I am a Special Agent with the
United States Department of Justice, Drug Enforcement Administration, and as such have
responsibility for the within action, that I have read the contents of the foregoing Verified
Complaint for Forfeiture in rem and know the contents therein, and that the same is true to the
best of my knowledge, information and belief.

        The sources of my information and the grounds of my belief are official records and files
of the United States and the State of New Hampshire, and information obtained by me and other
law enforcement officers during an investigation of alleged violations of the controlled
substances laws of the State of New Hampshire and of the United States.


                                                    /s/ Galen E. Doud
                                                    Galen E. Doud



STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMACK

       Subscribed and sworn to before me on March 3, 2020.


                                                    /s/ Francine Doucette Conrad
                                                    Notary Public

       My commission expires: March 27, 2024
JS 44-A
                                         Case 1:20-cv-00303 Document 1-1 Filed 03/04/20 Page 1 of 2
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
United States of America                                                                                      Land and Buildings located at 10 Grove Street, Claremont, NH, with
                                                                                                              all appurtenances and improvements thereon, owned by Jonathan
                                                                                                              Santiago Perez and Maria Aponte.
    (b) County of Residence of First Listed Plaintiff                                                           County of Residence of First Listed Defendant Sullivan
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
United States Attorney's Office, 53 Pleasant Street, Concord, NH 03301
Robert J. Rabuck, AUSA (603) 225-1552


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                      PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                         Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                              of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                               Citizen of Another State         ’ 2         ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                      Citizen or Subject of a          ’ 3         ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                     FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability        ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                       ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                 ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                               ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                               ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                     ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                              LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY             ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                       Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending         ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                    Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage          ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage          ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                 Leave Act                                                                Act
                                             Medical Malpractice                                      ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS             ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                        Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                          or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                                ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                                26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                   IMMIGRATION
                                             Employment                 Other:                        ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                    Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from              ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court                Reopened                Another District                   Litigation
                                                                                                                                 (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          21 U.S.C. § 881(a)(7)
VI. CAUSE OF ACTION Brief description of cause:
                                          Civil forfeiture of currency
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
      IF ANY           (See instructions):
                                           JUDGE                                                                                                 DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/04/2020                                                              /s/ Robert J. Rabuck

VIX. JNL CONFLICT                                                                               Does JNL have a conflict presiding on this case?                                    Yes             No

                 Print                               Save As...                                                                                                                       Reset
JS 44 Reverse (Rev. 12/12)      Case 1:20-cv-00303 Document 1-1 Filed 03/04/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
             Case 1:20-cv-00303 Document 1-2 Filed 03/04/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
              v.                                )                     Civil No.
                                                )
Land and Buildings Located at 10 Grove Street,  )
Claremont, NH, with all Appurtenances and       )
Improvements Thereon, Owned by                  )
Jonathan Santiago Perez and Maria Aponte,       )
                                                )
                     Defendant in rem.          )
________________________________________________)

                                          WRIT OF ENTRY

        To the United States Marshal Service for the District of New Hampshire:

        A Verified Complaint for Forfeiture in rem was filed on March 4, 2020, in the

U.S. District Court for the District of New Hampshire, alleging that the defendant in rem Land

and Buildings Located at 10 Grove Street, Claremont, NH, with all Appurtenances and

Improvements Thereon, Owned by Jonathan Santiago Perez and Maria Aponte was used or

intended to be used, to commit, and to facilitate the commission of, the unlawful storage and

distribution of controlled substances, in violation of Title II of the Controlled Substances Act, 21

U.S.C. ' 801, et seq., and is liable to condemnation and forfeiture to the United States for its use,

pursuant to 21U.S.C. § 881(a)(7).

        The Court being satisfied that based on the allegations contained in the Verified

Complaint, there is probable cause to believe that the defendant in rem real property was used as

is alleged in the Verified Complaint, and that grounds for the application for issuance of a writ of

entry for the defendant in rem real property exists, since the United States’ title will relate back

to the dates of the offenses if forfeiture is ordered,
            Case 1:20-cv-00303 Document 1-2 Filed 03/04/20 Page 2 of 3



        YOU ARE, THEREFORE, HEREBY COMMANDED to enter the defendant in rem real

property above described for the purpose of determining the physical condition and the value of

the property at that time, after prior notice to the occupant(s) or occupants' counsel, if any;

The U.S. Marshal shall use his discretion and whatever means are appropriate to evaluate the

property, including but not limited to the use of pictures, videotape, professional appraisers or

surveyors. The use of appraisers, surveyors and other experts is not limited to the first visit of

the U.S. Marshal to the property, but may be scheduled as necessary or convenient in the

discretion of the U.S. Marshal;

        YOU ARE FURTHER COMMANDED TO POST upon the defendant in rem real

property, in an open and visible manner, notice of the pendency of this action, including this

Writ;

        AND FURTHER TO SERVE upon the record owner(s) copies of this Writ in a manner

consistent with the principles of service of process of an action in rem under the Supplemental

Rules For Certain Admiralty and Maritime Claims, Federal Rules of Civil Procedure, within a

reasonable time of its execution;

        IT IS FURTHER ORDERED that the owner(s) and occupant(s) of the defendant in rem

real property shall not take any steps to sell or mortgage the property, nor make any changes or

improvements whatsoever to the property during the pendency of this action, without the written

consent of the U.S. Marshal or the approval of this Court;

        IT IS FURTHER ORDERED that the owner(s) and occupant(s) of the property notify the

U.S. Attorney=s Office, Attention: Robert J. Rabuck, Assistant U.S. Attorney, 53 Pleasant Street,

Concord, NH 03301, if the defendant in rem real property is to become vacant for more than a

two week period so that the U.S. Marshal can take whatever steps it considers necessary




                                                  2
            Case 1:20-cv-00303 Document 1-2 Filed 03/04/20 Page 3 of 3



(including applying to this Court for permission to seize the property) to safeguard the property;

       YOU ARE FURTHER ORDERED that if the defendant in rem real property appears to

be vacant when you enter it, you may take custody of it and take, in your discretion, whatever

steps may be necessary to prevent deterioration of the property. Should you decide that you

must take and keep custody, you are required to request authorization for such action from this

Court within forty-five days of taking custody. This order is not a requirement that you take any

steps whatsoever to protect or preserve the property and you are specifically instructed that such

temporary custody as you may receive pursuant to this paragraph does not imply that you will

maintain custody of the property until the resolution of this action;

       The U.S. Marshal’s purpose in executing this Writ is to determine the condition and value

of the property. It is not his mission to preserve the property and it is not his responsibility to

take any steps whatsoever to correct any conditions he may find on the property. Pursuant to

United States v. James Daniel Good Real Property, et al., 114 S.Ct. 492 (1993), the United States

will not have custody or control of, or responsibility for, the property until an order of forfeiture

has been entered by this Court or a seizure order has been granted;

       UPON APPLICATION of the plaintiff, the United States of America, and pursuant to

18 U.S.C. § 985 and the All Writs Act, 28 U.S.C. § 1651(a), the Court shall issue any order

necessary to effectuate and prevent the frustration of the execution of this Writ;

       The U.S. Marshal, at his discretion, shall be accompanied by federal, state, or local law

enforcement officers, as needed, to assist him in the execution of this Writ.

Dated in Concord, in the District of New Hampshire, this           day of ________________, 2020.



                                               ________________________________________
                                               UNITED STATES DISTRICT JUDGE



                                                  3
